DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 recite the limitation "the cuff".  There is insufficient antecedent basis for this limitation in the claim.  The claim language should read “the cuff portion”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartnik (WO 2007030379 A2, cited by applicant).
Regarding claim 1, Bartnik teaches a skin perfusion pressure determination device comprising: 
a sensor module having a first sensor for sensing a first parameter associated with a pressure exerted on a target area by the sensor module (Claim 1:  “a second sensor in communication with the cuff for reading pressure levels in the cuff”) and a second sensor for sensing a second parameter associated with an amount of blood perfusion at the target area (Pg. 11, Lines 7-8:  “The optical probe 12 monitors microcirculatory flow within the observation volume of tissue 20”), wherein the first sensor and the second sensor are arranged such that, when the sensor module is pressed against the target area the first sensor produces an output corresponding to the sensed first parameter and the second sensor produces an output corresponding to the sensed second parameter (Claim 1:  “a microprocessor arranged to receive inputs from the first sensor and the second sensor … automatically qualify a perfusion measurement as an SPP value upon one or more conditions being met during the deflation sequence”:  first parameter is the optical probe readings related to blood perfusion and second parameter is cuff pressure; and  Pg. 9, Lines 16-19:  “The term "adequate perfusion" means the perfusion criteria used to continue the cuff inflation sequence. This criterion ensures that there is proper contact between the probe and the patient's skin. It is typically perfusion that is greater than 0.1%” and Pg. 10, Line 18-Pg. 11, Line 17:  sensor module is pressed against target area by cuff);
wherein the first sensor comprises a force sensor arranged to determine the force exerted by the sensor module on the target area (Claim 1:  “a second sensor in communication with the cuff for reading pressure levels in the cuff” cuff pressure is force exerted on the target area).

Regarding claim 3, Bartnik teaches the skin perfusion pressure determination device of claim 1, wherein the force sensor is arranged such that when the sensor module is pressed against the target area (Fig. 1 and Claim 1:  “a second sensor in communication with the cuff for reading pressure levels in the cuff”:  cuff presses against sensor module and second sensor of Bartnik is the first sensor claimed), the second sensor is disposed between the target area and the force sensor (Fig. 1 and Claim 2:  “wherein the first sensor is positioned underneath the cuff”:  the first sensor of Bartnik is the second sensor claimed).

Regarding claim 4, Bartnik teaches the skin perfusion pressure determination device of claim 1, wherein the second sensor comprises a light source and an optical detector arranged to receive light emitted by the light source which has been reflected by the target area (Claim 5:  “wherein the first sensor is selected from the group consisting of optical probe means, pulse oximeter means; optical plethemography means; motion detecting means; and laser Doppler means” and Pg. 13, Lines 18-19:  “Optical probe 12 depicted in FIG. 1 includes at least a laser transmitter fiber 32 and at least one receiver photodiode 34” ).

Regarding claim 5, Bartnik teaches wherein the light source comprises at least one light emitting diode and the optical detector comprises at least one photodetector (Pg. 13, Lines 18-19:  “Optical probe 12 depicted in FIG. 1 includes at least a laser transmitter fiber 32 and at least one receiver photodiode 34”).

Regarding claim 6, Bartnik teaches wherein the second sensor is a pulse sensor (Claim 5:  “wherein the first sensor is selected from the group consisting of optical probe means, pulse oximeter means; optical plethemography means).

Regarding claim 15, Bartnik teaches a system further comprising a processor for processing an output of the first sensor and an output of the second sensor (Claim 1:  “a microprocessor arranged to receive inputs from the first sensor and the second sensor … automatically qualify a perfusion measurement as an SPP value upon one or more conditions being met during the deflation sequence”), wherein the processor is configured to determine that the output of the second sensor satisfies a predetermined condition associated with a predetermined amount of blood perfusion at the target area (Claim 39:  “wherein automatically qualifying a perfusion measurement as an SPP value upon one or more conditions being met during the deflation sequence comprises determining whether a perfusion increase from a prior measurement is greater than a predetermined minimum increase value”).

	Regarding claim 16, Bartnik teaches wherein the predetermined condition is a condition which corresponds to an amount of blood perfusion at the target area which exceeds a predetermine threshold (Claim 39:  “wherein automatically qualifying a perfusion measurement as an SPP value upon one or more conditions being met during the deflation sequence comprises determining whether a perfusion increase from a prior measurement is greater than a predetermined minimum increase value”).

	Regarding claim 17, Bartnik teaches wherein the predetermined condition is a condition that corresponds to the presence of a pulsatile component of blood flow at the target area (Claim 32:  “verifying a no flow condition is achieved, otherwise: increasing cuff pressure in predetermined increments until a no flow condition is achieved”).

	Regarding claim 18, Bartnik teaches wherein the processor is further configured to produce an output -4-Application No.: Not Yet AssignedFiling Date:Herewithwhich represents a pressure exerted on the target area by the sensor module when the second parameter satisfies the predetermined condition (Claim 35:  “wherein increasing the cuff pressure in predetermined increments until a no flow condition is achieved comprises increasing the cuff pressure in predetermined increments of approximately 40mmHg until a no flow condition is achieved”).

	Regarding claim 20, Bartnik teaches wherein the apparatus comprises a display for displaying information representing at least one output of the first sensor and the second sensor (Pg. 6, Lines 22-23:  “said display means in communication with said capillary blood flow measuring means and said applied controllable pressure means”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartnik in view of Gil (WO 2015047015 A1).
Regarding claim 7, Bartnik teaches wherein the device comprises a probe portion, the probe portion comprising the sensor module (Fig. 1, element 12:  optical probe).
Bartnik fails to explicitly teach the device being portable.
Gil teaches the device being portable (Description:  “In addition, another object is to implement a blood pressure management system that is portable”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik to incorporate the portable nature of Gil, because it allows for use in a mobile healthcare environment (Description:  “easy to use in the ubiquitous health and mobile healthcare environment”).

Regarding claim 9, Bartnik teaches wherein the device comprises a cuff portion for wrapping about a limb of a patient (Fig. 1:  wrapped around arm), the sensor module is arranged on an inner portion of the cuff (Claim 2:  “wherein the first sensor is positioned underneath the cuff”).
Bartnik fails to explicitly teach the device is portable.
Gil teaches the device being portable (Description:  “In addition, another object is to implement a blood pressure management system that is portable”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik to incorporate the portable nature of Gil, because it allows for use in a mobile healthcare environment (Description:  “easy to use in the ubiquitous health and mobile healthcare environment”).

Regarding claim 10, Bartnik teaches wherein the cuff is inflatable and the cuff is configured such that inflation of the cuff presses the sensor module against the target area (Pg. 10, Lines 27-31:  “The size of pressure cuff 14 may be varied depending on whether the limb involved is the arm, toe, leg, ankle, etc. but must be capable of sustaining a sufficiently high pressure (above systolic) to stop local blood flow at the site of the optical probe 12 in the observation volume of tissue 20”).

Regarding claim 11, Bartnik teaches wherein the cuff is manually actuated (Pg. 2, Lines 8-9:  “A user using an inflation bulb manually inflates the pneumatic cuff”).

Regarding claim 12, Bartnik teaches wherein the cuff is configured to be inflated by an electromechanical actuator or fluid-based inflation device (Pg. 5. Lines 11-15:  “a skin perfusion pressure system that automatically inflates and deflates and controls the inflation pressure and deflation rate of cuff pressure”:  automatic inflation and deflation requires a form of actuator; and Pg. 2, Lines 8-9:  “A user using an inflation bulb manually inflates the pneumatic cuff”:  inflation bulb can be considered a fluid-based inflation device).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bartnik and Gil as applied to claim 7 above, and further in view of LaPlante (US 20160029900 A1, cited by applicant).
Regarding claim 8, Bartnik and Gil fail to teach wherein the probe portion comprises a pad portion having a lower surface which, in use, is pressed against the target area.  
LaPlante teaches wherein the probe portion comprises a pad portion having a lower surface which, in use, is pressed against the target area (Fig. 1 and Paragraph 0086:  “To minimize patient discomfort, a patch may be placed over the wound with the blood flow sensor placed in or on top of the patch. Alternatively the patch may be a sterile, single use cover that is integrated into the system in accordance with the present invention”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik and Gil to incorporate the patch of LaPlante, because it allows discomfort to be minimized and the sensor to placed near a wound (Paragraph 0086 of LaPlante).  

Claims 13-14, 19, and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Bartnik in view of LaPlante.
Regarding claim 13, Bartnik fails to teach wherein the device comprises a wound dressing and the sensor module is integral with the wound dressing.
LaPlante teaches wherein the device comprises a wound dressing and the sensor module is integral with the wound dressing (Paragraph 0086:  “To minimize patient discomfort, a patch may be placed over the wound with the blood flow sensor placed in or on top of the patch. Alternatively the patch may be a sterile, single use cover that is integrated into the system in accordance with the present invention”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik to incorporate the wound dressing of LaPlante, because it allows discomfort to be minimized and the sensor to placed near the wound (Paragraph 0086 of LaPlante).

Regarding claim 14, Bartnik teaches wherein an actuator arranged to press the sensor module against the target area (Pg. 5. Lines 11-15:  “a skin perfusion pressure system that automatically inflates and deflates and controls the inflation pressure and deflation rate of cuff pressure”:  automatic inflation and deflation requires a form of actuator; and Pg. 2, Lines 8-9:  “A user using an inflation bulb manually inflates the pneumatic cuff”:  inflation bulb can be considered a fluid-based inflation device).
Bartnik fails to teach wherein a wound dressing is incorporated in the system.
LaPlante teaches wherein a wound dressing is incorporated in the system (Paragraph 0086:  “To minimize patient discomfort, a patch may be placed over the wound with the blood flow sensor placed in or on top of the patch. Alternatively the patch may be a sterile, single use cover that is integrated into the system in accordance with the present invention”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik to incorporate the wound dressing of LaPlante, because it allows discomfort to be minimized and the sensor to placed near the wound (Paragraph 0086 of LaPlante).

Regarding claim 19, Bartnik fails to explicitly teach a system further comprising a memory for storing at least one of the predetermined condition and the output of the processor.
LaPlante teaches a system further comprising a memory for storing at least one of the predetermined condition and the output of the processor (Paragraphs 0061 and 0062:  memory).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik to incorporate the memory of LaPlante, because it allows for bulk storage from the program code and processor (Paragraph 0061-0062 of LaPlante).

Regarding claim 74, Bartnik teaches an apparatus comprising: 
a skin perfusion pressure determination device (Pg. 1, Lines 9-10:  “a system for the automated measurement of skin perfusion pressure of a local or regional body site”) comprising a sensor module, the sensor module including a sensor configured to sense at least one characteristic associated a tissue (Pg. 11, Lines 7-8:  “The optical probe 12 monitors microcirculatory flow within the observation volume of tissue 20”); and 
a display configured to indicate at least one condition relating to the at least one characteristic associated with a tissue region sensed by the sensor module (Pg. 6, Lines 22-23:  “said display means in communication with said capillary blood flow measuring means and said applied controllable pressure means”).
Bartnik fails to teach wherein the apparatus includes a wound dressing and is used on/around a wound.
LaPlante teaches wherein the apparatus includes a wound dressing and is used on/around a wound (Paragraph 0086:  “To minimize patient discomfort, a patch may be placed over the wound with the blood flow sensor placed in or on top of the patch. Alternatively the patch may be a sterile, single use cover that is integrated into the system in accordance with the present invention”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik to incorporate the wound dressing of LaPlante, because it allows discomfort to be minimized and the sensor to placed near the wound (Paragraph 0086 of LaPlante).

Claims 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Bartnik in view of LaPlante and Lee (US 20150073271 A1).
Regarding claim 87, Bartnik teaches an apparatus comprising: 
a skin perfusion pressure determination device (Pg. 1, Lines 9-10:  “a system for the automated measurement of skin perfusion pressure of a local or regional body site”) comprising a sensor module, the sensor module including a sensor configured to sense at least one characteristic associated with a tissue (Pg. 11, Lines 7-8:  “The optical probe 12 monitors microcirculatory flow within the observation volume of tissue 20”).
Bartnik fails to teach wherein the apparatus includes a wound dressing that is used on/around a wound, the at least one characteristic is associated with a wound or a region of tissue proximate to a wound, and an audible and/or tactile indicator configured to indicate at least one condition relating to the at least one characteristic associated with a tissue sensed by the sensor module.
LaPlante teaches wherein the apparatus includes a wound dressing and is used on/around a wound (Paragraph 0086:  “To minimize patient discomfort, a patch may be placed over the wound with the blood flow sensor placed in or on top of the patch. Alternatively the patch may be a sterile, single use cover that is integrated into the system in accordance with the present invention”) and the at least one characteristic is associated with a wound or a region of tissue proximate to a wound (Paragraph 0087:  “The blood-flow sensor lies in the wound or adjacent the surface peri-wound, in order that it effectively measures blood flow in the tissue”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik to incorporate the wound dressing of LaPlante, because it allows discomfort to be minimized and the sensor to placed near the wound (Paragraph 0086 of LaPlante).
Lee teaches a tactile indicator configured to indicate at least one condition relating to the at least one characteristic associated with a tissue sensed by the sensor module (Paragraph 0149:  “For example the signal may be provided via visual, audible, or tactile communication”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Bartnik to incorporate the indications of Lee, because it can provide data quickly to help guide decision making (Paragraph 0149 of Lee).

Regarding claim 88, Bartnik teaches a method of determining at least one characteristic associated with a tissue (Claim 31:  “a method of measuring skin perfusion pressure in a patient”) comprising:  -5-Application No.: Not Yet Assigned Filing Date:Herewith
positioning a skin perfusion pressure determination device comprising a sensor module at a target area (Pg. 1, Lines 9-10:  “a system for the automated measurement of skin perfusion pressure of a local or regional body site” and Pg. 11, Lines 7-8:  “The optical probe 12 monitors microcirculatory flow within the observation volume of tissue 20”) on or adjacent to the wound dressing, wherein the sensor module includes a sensor configured to detect at least one characteristic associated with a tissue (Pg. 11, Lines 7-8:  “The optical probe 12 monitors microcirculatory flow within the observation volume of tissue 20”); and 
Bartnik fails to teach wherein the apparatus locating a wound dressing comprising a wound protecting portion over a wound whereby the wound protecting portion overlies the wound, the at least one characteristic is associated with a wound or a region of tissue proximate to a wound, and receiving a visual, audible, or tactile indicator relating to the at least one characteristic associated with a tissue detected with the sensor of the skin perfusion pressure determination device.
LaPlante teaches wherein the apparatus locating a wound dressing comprising a wound protecting portion over a wound whereby the wound protecting portion overlies the wound (Paragraph 0086:  “To minimize patient discomfort, a patch may be placed over the wound with the blood flow sensor placed in or on top of the patch. Alternatively the patch may be a sterile, single use cover that is integrated into the system in accordance with the present invention”) and the at least one characteristic is associated with a wound or a region of tissue proximate to a wound (Paragraph 0087:  “The blood-flow sensor lies in the wound or adjacent the surface peri-wound, in order that it effectively measures blood flow in the tissue”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bartnik to incorporate the wound dressing of LaPlante, because it allows discomfort to be minimized and the sensor to placed near the wound (Paragraph 0086 of LaPlante).
Lee teaches receiving a visual, audible, or tactile indicator relating to the at least one characteristic associated with a tissue detected with the sensor of the skin perfusion pressure determination device (Paragraph 0149:  “For example the signal may be provided via visual, audible, or tactile communication”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of Bartnik to incorporate the indications of Lee, because it can provide data quickly to help guide decision making (Paragraph 0149 of Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791